MEMORANDUM **
Ashot Kyosayan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, relief under the Convention Against Torture (“CAT”), and cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of relief. Na-goulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the BIA’s determination that Kyosayan failed to demonstrate past persecution on account of a protected ground. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995) (minor abuse during detention did not compel finding of past persecution); see also Dinu v. Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir.2004) (petitioner failed to meet his burden of proof that the authorities imputed a political opinion to him). Substantial evidence also supports the BIA’s determination that Kyosayan failed to demonstrate an objective fear of future persecution. See Pedro-Mateo v. INS, 224 F.3d 1147,1150 (9th Cir.2000) (explaining that the “objective component requires a showing, by credible, direct, and specific evidence in the record, of facts that would support a reasonable fear of persecution.”).
Because Kyosayan failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
We lack jurisdiction to review Kyosayan’s contention that he is eligible for CAT relief because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Kyosayan’s request for oral argument is denied.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.